Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2013-H-1532)

Complainant
v.

Scottie Ivers d/b/a Tab’s,
Respondent.
Docket No. C-14-313
Decision No. CR3093

Date: February 4, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an
administrative complaint on Respondent, Scottie Ivers d/b/a Tab’s, at 2101 South
Main Street, Hope, Arkansas 71801, and by filing a copy of the complaint with the
Food and Drug Administration's (FDA) Division of Dockets Management. The
complaint alleges that Tab’s impermissibly sold cigarettes to minors and failed to
verify, by means of photo identification containing a date of birth, that tobacco
purchasers were 18 years of age or older, thereby violating the Federal Food,
Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its implementing
regulations, 21 C.F.R. Part 1140. CTP seeks to impose a $500 civil money
penalty against Respondent Tab’s.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on December 17, 2013, CTP
served the complaint on Respondent Tab’s by United Parcel Service. In the
complaint and accompanying cover letter, CTP explained that, within 30 days,
Respondent should pay the penalty, file an answer, or request an extension of time
in which to file an answer. CTP warned Respondent that, if it failed to take one of
these actions within 30 days, the Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering it to pay the full amount of the
proposed penalty.

Respondent Tab’s has neither filed an answer within the time prescribed, nor
requested an extension of time within which to file an answer. Pursuant to 21
C.F.R. § 17.11, L assume that the facts alleged in the complaint (but not its
conclusory statements) are true. Specifically:

e At Respondent’s business establishment, at 2101 South Main Street, Hope,
Arkansas 71801, on May 24, 2012, at approximately 11:46 AM CT, an
FDA-commissioned inspector observed Respondent’s staff sell a package
of Grand Prix Kings Filter Red cigarettes to a person younger than 18 years
of age. The FDA-commissioned inspector also observed that staff failed to
verify, by means of photo identification containing the bearer’s date of
birth, that the cigarette purchaser was 18 years of age or older;

e Ina warning letter issued on July 19, 2012, CTP informed Respondent of
the inspector’s May 24, 2012 observations, and that such actions violate
federal law, 21 C.F.R. § 1140.14(a) and (b)(1) . The letter further warned
that if Respondent failed to correct its violations, the FDA could impose a
civil money penalty or take other regulatory action;

e At Respondent’s business establishment, 2101 South Main Street, Hope,
Arkansas 71801, on June 19, 2013, at approximately 12:19 PM, FDA-
commissioned inspectors documented Respondent’s staff selling a package
of Marlboro 100’s to a person younger than 18 years of age. The inspectors
also noted that Respondent’s staff failed to verify, by means of photo
identification containing the bearer’s date of birth, that the tobacco
purchaser was 18 years of age or older.

These facts establish Respondent’s liability under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R.
§ 1140.1(b). The Secretary issued the regulations at 21 C.F.R. Part 1140 under
section 906(d) of the Act. 21 U.S.C. 387(a); see 21 U.S.C. § 387£(d)(1); 75 Fed.
Reg. 13,229 (Mar. 10, 2010). Under 21 C.F.R. § 1140.14(a), no retailer may sell
cigarettes or smokeless tobacco to any person younger than 18 years of age.
Under 21 C.F.R. § 1140.14(b)(1), retailers must verify, by means of photo
identification containing the bearer’s date of birth, that no cigarette or smokeless
tobacco purchaser is younger than 18 years of age.
A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $500 against
Respondent Scottie Ivers d/b/a Tab’s. Pursuant to 21 C.F.R. § 17.11 (b), this order
becomes final and binding upon both parties after 30 days of the date of its
issuance.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

